The State Fund as insurance carrier has appealed from an award of the State Industrial Board in claimant’s favor. The only questions presented are those of accident and causal relation. The State Industrial Board found that on September 14, 1936, while claimant was engaged as a cutter in the business of his employer he sustained the injuries which formed the basis of the award. The proof shows that while claimant was lifting a bolt of velour, so as to place it on the cutting table, he slipped and sustained a severe pain, and collapsed. There is ample evidence of the finding as to accident and causal relation. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.